EXHIBIT 10.2

WAIVER AND FOURTH LOAN MODIFICATION AGREEMENT

     This Waiver and Fourth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of the Fourth Loan Modification Effective Date,
by and between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and VOXWARE, INC., a
Delaware corporation with its chief executive office located at 300 American
Metro Blvd, Suite 155, Hamilton, NJ 08619 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 3, 2007, but
effective as of December 29, 2006, evidenced by, among other documents, a
certain Amended and Restated Loan and Security Agreement dated as of January 3,
2007, but effective as of December 29, 2006, by and between Borrower and Bank,
as amended by a certain First Loan Modification Agreement dated as of February
2, 2007, as further amended by a certain Second Loan Modification Agreement,
dated as of February 13, 2008 but effective as of December 27, 2007, and as
further amended by a certain Waiver and Third Loan Modification Agreement, dated
as of November 14, 2008, by and between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of December 29, 2003 (as amended, the “IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.     1      The Loan Agreement shall be
amended by deleting the following appearing as Section 6.9(a) thereof:         
      

“     (a)     Minimum Liquidity. As of the Third Loan Modification Effective
Date, and at all times thereafter, Borrower shall maintain liquidity in an
amount equal to or greater than Two Million Dollars ($2,000,000), calculated as
the sum of (i) unrestricted and unencumbered cash in accounts with the Bank or a
Bank Subsidiary plus (ii) the aggregate Availability Amount minus (iii) any
outstanding Overadvance. Nothing in the foregoing sentence shall be construed to
imply that Borrower is permitted to maintain an Overadvance at any time.

     

and inserting in lieu thereof the following:

     

“     (a)     Minimum Cash Balance. As of the Fourth Loan Modification Effective
Date, and at all times thereafter, Borrower shall maintain not less than One
Million Five Hundred Thousand Dollars ($1,500,000.00) in unrestricted and
unencumbered cash in accounts with the Bank or a Bank subsidiary.


--------------------------------------------------------------------------------


                2     

The Loan Agreement shall be amended by deleting the following appearing as
Section 6.9(b) thereof:

     

“     (b)     Minimum Cumulative Net Loss/Net Income. Borrower’s
trailing-three-month Net Income (loss), tested on a monthly basis as of the last
day of each month, shall not be less than (not be a greater net loss than) the
amounts indicated below for each period indicated below:


                     Trailing-three-month Period Ended      Minimum Net Income
(maximum net loss)   October 31, 2008  ($2,200,000)     November 30, 2008 
($2,200,000)       December 31, 2008    ($1,400,000)         January 31, 2009 
($1,200,000)       February 28, 2009  ($900,000)     March 31, 2009, and each
monthly period  $500,000” thereafter 


                      

and inserting in lieu thereof the following:

     

“     (b)     Minimum Cumulative Net Loss/Net Income. Borrower’s
trailing-three-month Net Income (loss), tested on a monthly basis as of the last
day of each month, shall not be less than (not be a greater net loss than) the
amounts indicated below for each period indicated below:


                     Trailing-three-month Period Ended      Minimum Net Income
(maximum net loss)   October 31, 2008  ($2,200,000)     November 30, 2008 
($2,200,000)       December 31, 2008    ($1,400,000)         March 31, 2009, and
each monthly period  $500,000”   thereafter 


                3     

The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof:

  “Revolving Line Maturity Date” is February 11, 2009.      

“Term Loan Reserve” is an amount equal to one hundred percent (100%) of the
aggregate amount of outstanding Term Loans. Such Term Loan Reserve shall remain
in effect until the date the Borrower reports Net Income greater than Zero
Dollars ($0.00) for two (2) consecutive fiscal quarters. Thereafter, the Term
Loan Reserve shall be Zero Dollars ($0.00).

  and inserting in lieu thereof the following:


--------------------------------------------------------------------------------


                    

“Revolving Line Maturity Date” is March 31, 2009.

     

“Term Loan Reserve” is an amount equal to one hundred percent (100%) of the
aggregate amount of outstanding Term Loans.

   4 The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 13.1 thereof:  

““Fourth Loan Modification Agreement” is that certain Waiver and Fourth Loan
Modification Agreement, dated as of the Fourth Loan Modification Effective Date,
by and between Bank and Borrower.

 

“Fourth Loan Modification Effective Date” is the date indicated on the signature
page to the Fourth Loan Modification Agreement.”

  5

The Compliance Certificate appearing as Exhibit C to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

  B.  Waiver.   1

Bank hereby waives Borrower’s existing defaults under the Loan Agreement by
virtue of Borrower’s failure to comply with (i) the Minimum Liquidity financial
covenant set forth in Section 6.9(a) (as in effect prior to this Loan
Modification Agreement) for the period through and including the Fourth Loan
Modification Effective Date, and (ii) the Minimum Cumulative Net Loss/Net Income
financial covenant set forth in Section 6.9(b) for the compliance period ended
December 31, 2008. Bank’s waiver of Borrower’s compliance of the foregoing
covenant defaults shall apply only to the foregoing specific dates and period.

4. CONDITION PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement, the Borrower shall execute all documents and
deliver all instruments reasonably requested by Bank to permit the Bank access
to any Collateral maintained at Borrower’s headquarters located at 300 American
Metro Blvd., Suite 155, Hamilton, NJ 08619.

5. FEES. Borrower shall pay to Bank a modification fee equal to Five Thousand
Dollars ($5,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

6. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement and acknowledges, confirms and agrees that said IP
Security Agreement contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, and shall remain
in full force and effect.

7. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of May 24, 2006, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

--------------------------------------------------------------------------------

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the Fourth Loan Modification
Effective Date.

BORROWER:  BANK:    VOXWARE, INC.  SILICON VALLEY BANK    By:      By:     
Name:      Name:      Title:      Title:     


Fourth Loan Modification Effective Date: February _, 2009

     The undersigned, VERBEX ACQUISITION CORPORATION, a Delaware corporation
(“Guarantor”) hereby: (i) ratifies, confirms and reaffirms, all and singular,
the terms and conditions of (A) a certain Unlimited Guaranty of the obligations
of Borrower to Bank dated January 27, 2004 (the “Guaranty”), and (B) a certain
Security Agreement by Guarantor in favor of Bank dated January 27, 2004 (the
“Security Agreement”); (ii) acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith; and (iii) acknowledges, confirms and agrees that the obligations of
Guarantor to Bank under the Guaranty include, without limitation, all
Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

VERBEX ACQUISITION CORPORATION      By:      Name:      Title:     


--------------------------------------------------------------------------------

     The undersigned, VOXWARE(UK) Limited, a company registered under the laws
of England and Wales (“UK Guarantor”) hereby: (i) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (A) a certain Deed of
Guaranty of the obligations of Borrower to Bank dated as of February 5, 2009
(the “UK Guaranty”), and (B) a certain Mortgage Debenture by UK Guarantor in
favor of Bank dated as of February 5, 2009 (the “Debenture”); (ii) acknowledges,
confirms and agrees that the UK Guaranty and the Debenture shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith; and (iii) acknowledges,
confirms and agrees that the obligations of UK Guarantor to Bank under the UK
Guaranty include, without limitation, all Obligations of Borrower to Bank under
the Loan Agreement, as amended by this Loan Modification Agreement.

VOXWARE (UK) Limited      By:      Name:      Title:     


--------------------------------------------------------------------------------


 COMPLIANCE CERTIFICATE  TO:  SILICON VALLEY BANK    Date:    FROM:    VOXWARE,
INC.     


The undersigned authorized officer of Voxware, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

 Reporting Covenant   Required  Complies       Monthly financial statements
with    Monthly within 30 days  Yes  No Compliance Certificate            Annual
financial statement (CPA Audited) + CC    FYE within 120 days  Yes  No 10-Q,
10-K and 8-K    Within 5 days after filing with SEC  Yes  No Borrowing Base
Certificate A/R Agings    Monthly within 30 days  Yes  No Transaction Reports   
Weekly  Yes  No Audit    Annually and within 45 days of  Yes  No     Effective
Date      Board approved projections    Annually  Yes  No The following
Intellectual Property was registered after the Effective Date (if no
registrations, state “None”)             


 Financial Covenant  Required  Actual  Complies Minimum Cumulative Net Loss/Net
Income (waived through  $______ *  $  Yes  No February 28, 2009)        Minimum
Cash Balance (at all times)  $1,500,000  $  Yes  No


* As set forth in Section 6.9(b) of the Agreement

--------------------------------------------------------------------------------

       The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

       The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)

     


Voxware, Inc.  BANK USE ONLY      Received by: __________________________   By: 
__________________________________  AUTHORIZED SIGNER 
Name: ________________________________ Date: ________________________________
Title: _________________________________    
Verified: ______________________________   AUTHORIZED SIGNER   
Date: ________________________________     Compliance Status:  Yes    No 


--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated: ____________________


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

I.    Section 6.9(a)    Minimum Cash Balance.       

As of the Fourth Loan Modification Effective Date, and at all times thereafter,
Borrower shall maintain not less than One Million Five Hundred Thousand Dollars
($1,500,000.00) in unrestricted and unencumbered cash in accounts with the Bank
or a Bank subsidiary.


Total $_____________________                   ______ No, not in compliance 
______ Yes, in compliance 


--------------------------------------------------------------------------------


II   Section 6.9(b)   Minimum Cumulative Net Loss/Net Income.        

Maintain trailing-three-month Net Income (loss), tested on a monthly basis as of
the last day of each month, of not less than (not be a greater net loss than)
the amounts indicated below for each period indicated below:

              Trailing-three-month Period Ended  Minimum Net Income (maximum net
loss)         October 31, 2008  ($2,200,000)         November 30, 2008 
($2,200,000)       December 31, 2008  ($1,400,000)       February 28, 2009 
($900,000)       March 31, 2009, and each monthly period  $500,000      
thereafter   


Month ending    Actual net losses/Net Income                         


______ No, not in compliance  ______ Yes, in compliance 


--------------------------------------------------------------------------------